Filed:   September 6, 2001

                     UNITED STATES COURT OF APPEALS

                         FOR THE FOURTH CIRCUIT


                              No. 01-6522
                      (CR-98-184-H, CA-01-44-5-H)



United States of America,

                                                  Plaintiff - Appellee,

            versus


Mark James Ramirez,

                                                 Defendant - Appellant.



                               O R D E R



     The court amends its opinion filed July 3, 2001, as follows:

     On the cover sheet, section 3, lines 1-2 -- the district court

is corrected to read “Eastern District of North Carolina, at

Raleigh.”

     On page 2, line 7 -- The reference to “W.D.N.C.” is corrected

to “E.D.N.C.”

                                           For the Court - By Direction




                                           /s/ Patricia S. Connor
                                                    Clerk
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6522



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK JAMES RAMIREZ,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-98-184-H, CA-01-44-5-H)


Submitted:   June 21, 2001                  Decided:   July 3, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark James Ramirez, Appellant Pro Se. Robert Edward Skiver, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

      Mark James Ramirez appeals the district court’s order dismiss-

ing his § 2255 motion as untimely.       We have reviewed the record and

the   district   court’s   opinion   and   find   no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss

Ramirez’s appeal substantially on the reasoning of the district

court.*   See United States v. Ramirez, Nos. CR-98-184-H; CA-01-44-

5-H (E.D.N.C. Mar. 6, 2001).     We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                               DISMISSED




      *
       We recently held in United States v. Sanders, 247 F.3d 139,
146 (4th Cir. 2001), that the new rule announced in Apprendi v. New
Jersey, 530 U.S. 466 (2000), is not retroactively applicable to
cases on collateral review. Accordingly, Ramirez’s Apprendi claim
is not cognizable.


                                     3